Title: To Benjamin Franklin from Luke Ryan, 29 January 1780
From: Ryan, Luke
To: Franklin, Benjamin


Hounoured Sir
Dunkirk the 29th. of January 1780
I am happy in Informing your Excellency that my heath being perfectly restablished, my Good friend Mr. John Torris has fulfilled his promise, in purchasing for me the fine and Large Cutter of 150 tuns Lately commanded By Captain royer which I have Named the fearnot, mounting 18 Carriage Guns 6 pounders and 20 swivels and about 90 of the Ablest men Crew, Nothing in the world Gives me more pleasure than to find a fresh oppertunity to Distinguish Myself in the Cause I have embrassed and to render further services to the Nation I have sworn Allegeance to, and especially to exert my abbilities for Deserving new Commandations from your Excellency, I have been offered a french Commission, but I thanked the offerers, and I will not Serve otherwise but under American Colours, and I persuade myself Your Excellency will approve of my refusal and Inclinations and Will grant me fortwith the Commission from Congress, I Do sollicit for the Cutter privatteer the fearnot under my Command, Mr. John Torris has wrote for it to your Excellency, as early as the 15th. Instt. under Cover of Mr Coffin then and now at paris but this Gentleman for his or his friends private views, Did not hand the Letter and Differed 7 Days to Answer and to propose my Owner A scheme which can never Do for us and Mr royer. Be what he will in the mind of his friends, he is not Calculated to have me under his Command, and I am bold to ensure your Excellency that my Cutter manned as she is, may Do as much harm to the Enemy as one of Double her force, and I will not Expose myself to the Insults of french Officers.
My Cutter shall Cruise by herself and our schemes for the Bristol fair of March, will I trust Deprive the fair of some Linen and other valuable Ships, the Delay of 14 Days Mr: Coffin Occasioned me is very prejudiciable and Expensive Indeed, the Cutter is ready and the Provisions all Prepared. I besceech your Excellency, to send me the Commission with out Loss of time, we are Impatiently waiting for it, and wasting away the most Precious moments.
I am with Gratitude and respect Hounered Sir Your most humble and most Obedient Servt.—
Luke Ryan
P.S. I have Desired Mr. Torris to pettion your Excellency to Grant me on board the fearnot, 8. good prisoners, I have brought into this town, september Last, and I hope your Excellency will bestow or make a present of thier Delivery to me, and I hope In return of your kindness I shall reimplace them with ten time the Number.
 Addressed: To / His Excellency Benjm. Franklin / Minister Plenipotentiary from the / united States of North america / at the Court of france, / Passy / Via Paris
Notation: Capt Ryan Jan 29. 1780
